Citation Nr: 1827376	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for intervertebral disc syndrome with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1981 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In November 2016, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the most recent supplemental statement of the case (SSOC) in April 2017, the Veteran submitted additional medical evidence, including a letter from Dr. K.R. dated May 16, 2017, a letter from Dr. F.K. dated May 12 2017, an MRI dated June 30 2017, and a disability benefits questionnaire (DBQ) dated July 2017.  Although the Veteran's representative submitted a 30 day waiver on his behalf in April 2017, the Veteran requested that the RO consider the additional medical evidence, and explicitly stated that he did not wish to waive his right to have additional evidence considered by the RO prior to certification to the Board.  See VA Form 21-4138 Statement in Support of Claim dated May 18, 2017.

When evidence is received by the RO prior to the transfer of the case to the Board, an SSOC must be furnished to the Veteran.  See 38 C.F.R. § 19.37(a)(2017). 

Accordingly, the case is REMANDED for the following action:

At the request of the Veteran, the case should again be reviewed by the RO/AOJ on the basis of the additional evidence-to specifically include all new evidence associated with the record since the April 2017 supplemental statement of the case, including two private physician letters and accompanying medical records.  If the benefit sought is not granted, the RO/AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

